64 F.3d 656
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Newton CLINKSCALES, Jr., Petitioner-Appellant,v.Parker EVATT, South Carolina Department of Corrections;  T.Travis Medlock, Attorney General of the State ofSouth Carolina, Respondents-Appellees.
No. 95-6447.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1995.Decided:  Aug. 17, 1995.

William Newton Clinkscales, Jr., Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC, for Appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.*  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Clinkscales v. Evatt, No. CA-93-3355-3-OBD (D.S.C. Mar. 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 Although Appellant styled his petition as one under 28 U.S.C. Sec. 2241 (1988), we find it was appropriately construed by the district court as a 28 U.S.C. Sec. 2254 petition